   0:19-cv-01859-CMC-PJG            Date Filed 08/18/20      Entry Number 68        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                        )         C/A No. 0:19-1859-CMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )
Captain Palmer; Kevin Borem; Unit Manager         )                     ORDER
M. Toth; Unknown Medical Staff Who                )
Okayed Other Defendants to Spray Plaintiff        )
with Chemical Munitions; Unknown Staff            )
that was on the Use of Force Cell Extraction      )
Team on 20 June 2019; Unknown Security            )
Staff Who Authorized the Defendants to do a       )
Use of Force on Plaintiff for No Penological      )
Reason; Mr. Phillips, Mental Health               )
Counselor,                                        )
                                                  )
                               Defendants.        )
                                                  )

       Plaintiff filed this civil action in July 2019. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On July 20, 2020, the court granted

the defendants’ third motion for an extension of the deadline for filing dispositive motions until

August 5, 2020. (ECF No. 64.) As of the date of this order, no party has filed a potentially

dispositive motion regarding the merits of this case. The parties are directed to inform the court

in writing of the status of this case on or before August 25, 2020 and advise the court as to whether

the case is ready for trial. If any party intends to seek leave for an extension in which to file a

dispositive motion after the expiration of the court’s deadline as ordered, it must establish the

requisite showings in accordance with the applicable Federal Rules of Civil Procedure and the

Local Civil Rules of this court.




                                             Page 1 of 2
  0:19-cv-01859-CMC-PJG    Date Filed 08/18/20   Entry Number 68   Page 2 of 2




      IT IS SO ORDERED.



                                   __________________________________________
August 18, 2020                    Paige J. Gossett
Columbia, South Carolina           UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
